DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (US 5,607,712) in view of Pesce et al. (US 9,120,587 B2).
The limitation “original ingredient” is given its broadest reasonable interpretation in light of the specification to mean any food substance.
Regarding claim 1, Bourne teaches a food sterilization method comprising exposing an original ingredient to an acid and/or calcium salt (column 5 lines 14-18 and 20-23), blanching the ingredient, where blanching can be done by microwaving (column 3 lines 35-37; column 4 lines 4-5), packaging the treated ingredient (column 4 lines 35-37 and 45-47), and retort sterilizing the packaged ingredient at 240-250oF for 10 to 30 minutes or 210-220oF for 10 to 20 minutes, depending on the pH of the contents (column 5 lines 45-54). Since the food is exposed to the acid and/or calcium salt by including the substances in the blanch water of steps a and/or b (column 5 lines 15 and 20-23), where the blanching can be performed by microwaving as stated above, the food is construed to have “been immersed” in solution before and/or during the microwave step.
Regarding the claimed temperature and duration for retort sterilization, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bourne to use the claimed values since said values would have been used during the course of normal experimentation and optimization procedures due to factors such as pH of the food as taught by Bourne, the type of food, desired quality post sterilization, and desired degree of microbial inactivation for safety.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is also applied to the rejections for ranges of the following claims.
Bourne does not teach the ingredient is packaged together with sauce or broth.
Pesce et al. teaches a method for sterilization of a product (abstract), where substances such as broths, food products containing solids, sauces having vegetables and other inclusions, soups, stews, and other food products can all be treated for commercial sterilization (column 7 lines 34-36, 42-43, and 61-65). Pesce et al. further teaches the food to be sterilized can be high acids foods, where the severity of the heat treatment required to achieve commercial sterilization is related to the acid level of the product (column 6 lines 16-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bourne to include a sauce or broth as claimed since the reference already suggests other ingredients, foods, or water with salt can be included with the vegetables (column 4 lines 39-45), where the combination of foods such as vegetables and sauce or broth is well-known and commonly practiced in the art, since sauces and broths can be commercially sterilized as taught by Pesce et al., as a matter of manufacturing choice for the particular flavor profile, nutritional profile, and mouthfeel/texture, and to combine prior art elements according to known methods to yield predictable results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, Bourne teaches first blanching the vegetables for a duration of 2 to 30 minutes (column 3 line 22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bourne to blanch for the claimed time period since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as activating pectin methyl esterase to firm the vegetable (column3 lines 18-19) and inactivate all enzymes to prevent development of off flavors (column 3 lines 49-50).
Regarding claim 5, Bourne teaches the acid in the blanching water can include organic acids (column 4 lines 57-62) and the calcium preparations can include calcium chloride, calcium acetate, calcium gluconate, calcium lactate, and calcium sulfate (column 5 lines 7-11).
Regarding claim 8, the combination applied to claim 1 teaches sauce and/or broth, but does not specify the sauce or broth is pretreated by microwave heating.
Pesce et al. further teaches the sauce or broth can be treated with microwaves (column 7 lines 38-39) to allow for storage at ambient conditions (column 7 lines 16-24) without the need for chemical preservatives (column 7 lines 30-33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bourne to pretreat the sauce or broth with microwave heating in order to similarly sterilize the product prior to combination with the vegetables, thereby minimizing the risk of contamination, and to reduce or eliminate the need for chemical preservatives.
Regarding claim 11, Bourne teaches the packaged product undergoes commercial sterilization (column 5 lines 31-37), and Pesce et al. teaches commercial sterilization means that pathogens and outer product spoilants are reduced to a level that enables storage at room temperature (column 7 lines 16-24). Therefore the sterilization process of Bourne is construed to allow for room temperature distribution of the product.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (US 5,607,712) in view of Pesce et al. (US 9,120,587 B2) as applied to claims 1, 3, 5, 8 and 11 above, and further in view of Gutzmann et al. (US 2012/0070549 A1).
Bourne does not teach the microbial reduction step is performed under the condition of 1,000 to 1,700 mmHg.
Gutzmann et al. teaches a method of treating a food product with an antimicrobial agent composition (abstract), where the agent can include organic acids (paragraph 23) for modifying pH (paragraph 38), where positive pressure such as 1,200 mmHg (paragraph 74) is applied to facilitate infusion of the agent into the food (paragraph 78). The effective amount of positive pressure depends on factors such as desired reduction in measured contaminants, the type of substance, and conditions under which the method is carried out (paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bourne to apply the claimed positive pressure in order to similarly facilitate infusion of the desired substances into the food, thereby also facilitating the desired firming and preservation effects as stated for the combination applied to claim 1, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired reduction in measured contaminants, the type of substance, and conditions under which the method is carried out as taught by Gutzmann et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (US 5,607,712) in view of Pesce et al. (US 9,120,587 B2) as applied to claims 1, 3, 5, 8 and 11 above, and further in view of Pimentel et al. (US 2014/0323572 A1).
Bourne does not teach the claimed amount of the microbial solution comprising 0.01 to 3 wt.% of the antimicrobial.
Pimentel et al. teaches an antimicrobial composition comprising organic acids for extending the shelf-life of food (abstract), where the food is spray-treated with a solution comprising various weight percentages of the organic acid and other compounds in an effective amount (paragraphs 57-59 and 66-67). The effective amount is sufficient to provide desired antimicrobial benefits which can be determined by one of ordinary skill in the art through routine experimentation (paragraph 77). The organic acid can comprise, among others, formic, acetic, propionic, butyric, nonanoic and lactic acids (paragraph 75). The reference is analogous since it is directed to similarly preserving foods and exposing the foods to organic acids.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bourne to use the claimed amount of acid since the reference already suggests using similar organic acids in an effective amount to lower the pH of the food (column 4 lines 53-55 and 57-62), where Pesce et al. suggests the use of acids facilitates preservation (column 6 lines 16-24), to ensure an effective amount of acid is used to obtain desired results such as firmness (Bourne column 4 lines 49-50) and preservation effects as suggested by Pesce et al., and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food, desired firmness and preservation effect, and desired effect on flavor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the combination of limitations in amended claim 1 were not previously considered, and required a new grounds of rejection. Bourne teaches the process of immersing the ingredient in a solution, microwaving, and retort sterilization, and Pesce et al. teaches sauce or broth (along with other ingredients) can be treated with microwaves and sterilized. 
Regarding applicant’s arguments on pages 6-7 that the combination of antibacterial solution, microwaving, and retort sterilizing, the prior art teaches that low pH foods (via addition of acids) reduce the severity of heat treatment required to achieve commercial sterilization (Bourne column 5 lines 43-48; Pesce et al. column 6 lines 16-24). Therefore applicant’s process as claimed does not appear to provide results other than what was already expected by the prior art.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792